ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-456, concluding that JOHN S. ANGELUCCI of DEPTFORD, who was admitted to the bar of this State in 1992, should be reprimanded for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness, or fitness as a lawyer), and good cause appearing;
It is ORDERED that JOHN S. ANGELUCCI is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*473ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.